Citation Nr: 1626013	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  05-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to June 18, 2009, and to a disability rating in excess of 10 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims folder was subsequently transferred to the RO in Chicago, Illinois. 

This appeal was remanded in December 2007, July 2010, November 2013, and August 2014 for further development.  In April 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

In March 2015, the Board denied entitlement to higher initial ratings in excess of 0 percent prior to June 18, 2009, and 10 percent thereafter for bilateral hearing loss.  The issue of entitlement to a TDIU was remanded pending adjudication of an increased rating claim for Meniere's disease, which was considered to be inextricably intertwined.  The Veteran appealed the Board's March 2015 decision, insofar as the Board denied entitlement to higher ratings for bilateral hearing loss.  

Pursuant to an April 2016 joint motion for a partial remand, the U.S. Court of Appeals for Veterans Claims vacated the Board's decision that same month.  The joint motion noted that the Board did not provide an adequate statement of reasons and bases to support its finding that referral for consideration of an extraschedular rating was not warranted, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The joint motion further noted that pursuant to a September 2012 VA Vocational Rehabilitation letter, the record reasonably raised the possibility that the combined effects of the Veteran's service-connected hearing loss, Meniere's disease with tinnitus, and left knee strain, might demonstrate an exceptional disability picture for purposes of an extraschedular referral.

During the course of the Board's remand, the RO granted a 100 percent rating for Meniere's disease, effective November 29, 2012.  In its decision, the RO noted that the 100 percent rating was based on hearing impairment and attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  The RO further noted that while the Veteran's hearing loss warranted a 10 percent rating, it could not be rated separately from his Meniere's disease.  So, according to the RO, the present rating for hearing loss is 0 percent from August 29, 2002 to July 1, 2009.  The RO has determined that the 0 and 10 percent ratings for hearing loss are considered as part of the 30 percent and 100 percent disability ratings for Meniere's disease, effective August 9, 2002 and November 29, 2012, respectively.  

The procedural requirements for reduction of benefits for the period from June 18, 2009 to November 29, 2012 (when the Veteran previously had a separate 10 percent rating for his hearing loss), under the provisions of 38 C.F.R. § 3.105(e), do not apply, as the Veteran's combined rating of 40 percent for the period prior to November 29, 2012 remains unchanged by the reduction in benefits during this time frame.  Nonetheless, the Board will still maintain the issue on appeal as entitlement to an increased rating for bilateral hearing loss higher than 0 percent, effective prior to June 18, 2009, and 10 percent, effective June 18, 2009, even though the issue has largely been rendered moot by the disability ratings assigned for Meniere's disease with tinnitus.  


FINDINGS OF FACT

1.  Effective prior to June 18, 2009, the evidence of record is inadequate for rating purposes and there are no objective findings (audiometry and speech discrimination testing pursuant to the Maryland CNC) sufficient to support a compensable rating for bilateral hearing loss.

2.  Effective for the period from June 18, 2009, objective findings correspond to no more than a 10 percent rating for bilateral hearing loss.

3.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the hearing loss, contemplated by the current ratings.

4.  Prior to November 29, 2012, the Veteran's service-connected disabilities alone do not render the Veteran unemployable; and effective November 29, 2012, the Veteran's service-connected hearing loss or left knee disability alone does not render him unemployable.

5.  Effective November 29, 2012, the Veteran is receiving the highest schedular rating possible for Meniere's disease with tinnitus and hearing loss; and the TDIU issue is rendered moot. 
 

CONCLUSIONS OF LAW

1.  For the period prior to June 18, 2009, the criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100, 4.86 (2015).

2.  For the period from June 18, 2009, the criteria for a rating greater than 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100, 4.86 (2015).

3.  The criteria for entitlement to a TDIU are not met, effective August 29, 2002 to November 28, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).

4.  There is no question of law or fact involving the claim for entitlement to a TDIU, effective November 29, 2012, and this portion of the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in December 2002 and September 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim.  Correspondence dated in March 2006 notified the Veteran as to how VA assigns disability ratings and effective dates.  The appeal for a higher rating for bilateral hearing loss is a downstream issue in that it arose following the initial grant of service connection and additional notice is not required.  Notwithstanding, the Veteran has been advised of applicable rating criteria throughout the appeal period and additional notice regarding a claim for increase was sent in September 2014.  The claim was most recently readjudicated in the January 2015 supplemental statement of the case. 

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, Department of Corrections medical records, Social Security Administration (SSA) records, and VA medical center records. 

The Veteran was incarcerated during a significant portion of the appeal period.  The Board acknowledges that VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995).  A January 2004 VA examination report notes that the correctional facility was contacted to set up an examination, but stated they will not transport the prisoner for the audiogram.  When the examiner presented at the correctional facility he inquired as to any audiology facilities within the prison and there were none.  In reviewing the record, VA was simply unable to obtain an examination for VA purposes prior to June 18, 1999.

VA sought clarification to determine if audiograms obtained during incarceration used the Maryland CNC test.  VA also clarified whether this test was used in recent outpatient testing.  See Savage v. Shinseki, 24 Vet. App. 259 (2011). 

The Veteran underwent VA examinations in June 2009, October 2011, and June 2014.  These examinations include objective findings necessary for rating purposes and collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007).  Additional examination is not needed. 

The Veteran provided testimony at a Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing related duties.  As noted above, the Veteran testified at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

The Board notes that the increased evaluation issue for hearing loss has been remanded on multiple occasions for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In a January 2015 statement, the Veteran argued that the June 2014 VA audiometric examination was not considered.  The Board acknowledges that this examination is not listed in the evidence section of the January 2015 supplemental statement of the case.  However, a review of the reasons and bases section shows that the June 2014 audiometric examination was considered as concerns the hearing loss issue. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating for Hearing Loss

In February 2004, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating from August 9, 2002.  The Veteran disagreed with the decision and perfected this appeal.  In June 2009, the rating was increased to 10 percent effective June 18, 2009, resulting in a staged rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's hearing loss would not warrant a rating higher than 0 percent, effective prior to June 18, 2009, or 10 percent, effective June 18, 2009.  

For the period prior to June 18, 2009:

The record contains various audiograms dated between 1981 and 2004.  Service connection was established effective August 9, 2002.  Accordingly, the Board will focus on the evidence from that date forward. 

A December 2003 VA examination notes the Veteran's complaints of decreased hearing in both ears with the right ear being much more affected than the left.  He stated that discrimination was poor in the right ear.  The examiner noted a history of unilateral sensorineural hearing loss (low mid and high frequency) without tone or acoustic reflex delay.  Physical examination revealed that the Veteran leaned forward and used his left ear to hear.  Diagnosis included decreased auditory acuity, right ear greater than left.  The examiner further noted that a current audiogram was not available secondary to the Veteran being incarcerated and not allowed to leave the facility. 

The Veteran was seen at a private otolaryngology clinic in July 2004.  The examiner stated that the audiogram showed left mild-to-moderate sensorineural hearing loss with good word recognition and on the right side moderate-to-severe sensorineural hearing loss with fair word recognition.  The Board was unable to interpret the actual audiometric findings and in January 2014, a VA audiologist reviewed the July 2004 audiogram and remarked as follows:

The report did not identify the speech discrimination word lists used, in fact the box labeled "Test Materials" was empty.  The following information is provided: for the left ear there were two sets of results obtained; one set of results was obtained using headphones and one set of results was obtained using insert phones.  The results obtained were significantly different.  For inserts the following thresholds were obtained: 40 dBHL @ 250Hz, 45 dBHL @ 500Hz, 40 dBHL at 1000Hz, 50 dBHL @ 2000Hz, 60 dBHL @ 4000Hz, and 70 dBHL @ 8000 Hz.  For headphones in the left ear, the following thresholds were obtained: 55 dBHL @ 250Hz, 50 dBHL @ 500Hz, 45 dBHL @ 1000Hz, 60 dBHL @ 2000Hz, 65 dBHL@ 3000 Hz, 80 dBHL @ 4000Hz, and 75 dBHL @ 8000 Hz.  The following thresholds were obtained using headphones in the right ear: 60 dBHL @ 250Hz, 65 dBHL @ 500Hz, 70 dBHL @ 1000Hz, 65 dBHL @ 2000Hz, 75 dBHL @ 3000Hz, 80 dBHL @ 4000Hz, and 85 dBHL @ 8000Hz.  It is unclear whether the reliability rating was good or fair since it appears both "good" and "fair" were circled.  It is unclear as to why two sets of pure tone thresholds were obtained in the left ear.  Sometimes there is a concern of collapsing ear canals while using headphones and sometimes repeat presentations are done to establish reliability.  Please note that this is only speculation on this writer's part since as there were no pertinent notations on the audiogram indicating why. 

In September 2004, the Veteran submitted lay statements from two individuals who attest to his hearing difficulties. 

In reviewing the evidence prior to June 18, 2009, there is no basis for assigning a compensable rating.  That is, the record does not contain objective findings during this period that are adequate for rating purposes.  See 38 C.F.R. §4.85.  While the July 2004 audiogram demonstrated sensorineural hearing loss and included findings necessary to determine the puretone threshold average, there is no indication that word recognition testing was accomplished using the Maryland CNC. 

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

For the period from June 18, 2009:

The Veteran underwent a VA audiology examination on June 18, 2009.  He reported his situations of greatest difficulty were trying to understand speech in noise, understanding actors' speech on television, and understanding on the telephone. On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
80
73
LEFT
50
60
65
75
63

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.

Considering the results of the June 2009 examination under Table VI, the Veteran had level II hearing on the right and level III hearing on the left.  The right ear showed an exceptional pattern of hearing impairment (55 decibels or more from 1000 to 4000 Hertz ).  Under Table VIa, a Roman numeral VI is assigned for the right ear. Level VI hearing in the right ear and level III hearing in the left ear correspond to a 10 percent evaluation. 

The Veteran underwent a VA audiology examination in October 2011.  He reported that he missed conversation in all listening environments and had difficulty hearing over the phone.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
80
80
80
81
LEFT
35
40
40
65
45

Speech recognition scores pursuant to the Maryland CNC were 18 percent in the right ear and 92 percent in the left ear. 

Considering the results of the October 2011 examination under Table VI, the Veteran had level XI hearing on the right and level I hearing on the left.  The right ear showed an exceptional pattern of hearing impairment (55 decibels or more from 1000 to 4000 Hertz ).  Under Table VIa, a Roman numeral VII is assigned for the right ear.  Level XI hearing in the right ear and level I hearing in the left ear correspond to a 10 percent evaluation. 

The Veteran most recently underwent a VA audiology examination on June 14, 2014.  He reported that he had to face the speaker in a conversation and he missed conversation.  He also misunderstood speech in all listening environments.  On 

physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
70
70
70
73
LEFT
25
25
30
60
35

Speech recognition scores pursuant to the Maryland CNC were 12 percent in the right ear and 98 percent in the left ear. 

Considering the results of the June 2014 examination under Table VI, the Veteran had level XI hearing on the right and level I hearing on the left.  The right ear showed an exceptional pattern of hearing impairment (55 decibels or more from 1000 to 4000 Hertz ).  Under Table VIa, a Roman numeral VI is assigned for the right ear. Level XI hearing in the right ear and level I hearing in the left ear correspond to a 10 percent evaluation. 

Review of VA outpatient records shows that the Veteran was seen for an audiology consult in February 2011 and was issued hearing aids in December 2011.  He also underwent audiology consults in January 2013 and on June 10, 2014.  To the extent these visits included audiometry and speech recognition testing, the evaluations were for treatment purposes, not compensation purposes, and there is no indication that the Maryland CNC test was used.  Thus, the findings are not adequate for rating purposes.  See 38 C.F.R. § 4.85.  Indeed, in October 2014, the VA audiologist who evaluated the Veteran on June 10, 2014 stated that she saw him for treatment purposes only and therefore, the W-22 test was used and not the Maryland CNC. 

Under a mechanical application of the rating schedule, ratings higher than 0 percent, effective prior to June 18, 2009, and higher than 10 percent, thereafter, are not warranted for bilateral hearing loss.  

It also is important to note that the pertinent regulation expressly precludes combining an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation for Meniere's syndrome. 38 C.F.R. § 4.87, Diagnostic Code 6205.  To do so would overcompensate the Veteran for his loss of earning capacity, as he would be rated under multiple diagnostic codes for the same symptoms.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Extraschedular Rating

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

As noted in the introduction, the issue on appeal is entitlement to an increased rating for hearing loss.  The Court has vacated the Board's March 2015 decision that denied the claim; and remanded the matter for the Board to consider whether referral for an extraschedular evaluation is warranted, pursuant to a joint motion for partial remand.  Also as noted, the joint motion noted that pursuant to a September 2012 VA Vocational Rehabilitation letter, the record reasonably raised the possibility that the combined effects of the Veteran's service-connected hearing loss, Meniere's disease with tinnitus, and left knee strain, might demonstrate an exceptional disability picture for purposes of an extraschedular referral, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).
 
The Board finds, however, that the issue on appeal of entitlement to an increased rating for hearing loss, including entitlement to an extraschedular evaluation, is largely rendered moot by the fact that the Veteran already is being compensated for his hearing impairment under the disability ratings he is assigned for his Meniere 's disease.  

Nonetheless, the Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has reported difficulty hearing with background noise.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing with background noise, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

The record shows no frequent periods of hospitalization due to hearing loss.  As for marked interference with employment, as noted, the Veteran stated that he has trouble with background noise.  However, there is no evidence that this has markedly interfered with his employment during the course of the appeal.  

As noted by the joint motion, a September 2012 letter from vocational rehabilitation was sent to the Veteran, which noted that the Veteran's disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment at that time.  The letter did not specify which disabilities rendered the Veteran unable to pursue employment.  Even though the evidence suggest that the Veteran has been unemployable since 2012, entitlement to a total disability due to unemployability under 38 C.F.R. § 4.16, and an extraschedular rating under 38 C.F.R. § 3.321(b)(1) involve different standards.  While the Veteran's hearing loss has had an effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 0 and 10 percent ratings assigned for the Veteran's hearing loss are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his hearing loss are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected hearing loss, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, his original service connection claim for hearing loss was received on August 9, 2002.    

The Veteran's current service-connected disabilities are (1) Meniere's disease with tinnitus, rated 30 percent from August 9, 2002, and 100 percent from November 29, 2012; (2) left knee strain, rated 10 percent from August 9, 2002; and (3) hearing loss, rated 0 percent from August 9, 2002 to July 1, 2009 (As discussed in the introduction above, the procedural requirements for reduction of benefits for the period from June 18, 2009 to November 29, 2012 (when the Veteran previously had a separate 10 percent rating for his hearing loss), under the provisions of 38 C.F.R. § 3.105(e), do not apply, as the Veteran's combined rating of 40 percent for the period prior to November 29, 2012 remains unchanged by the reduction in benefits during this time frame).    

The Veteran's combined disability rating for his service-connected disabilities is 40 percent, from August 9, 2002; and 100 percent from November 29, 2012.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  

The Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective August 9, 2002 to November 28, 2012.      

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration, prior to November 29, 2012.  

The Veteran noted on his August 9, 2002 claim for benefits that he had two years of college education and education and training in silk screen and carpentry wood cabinet-making.  He also had previously worked in maintenance at a VA hospital.  At the time of his claim he was not working because he was incarcerated, and remained incarcerated throughout a good part of the appeal period.  The Veteran submitted a formal TDIU claim in October 2014 on which he noted that he became too disabled to work due to his Meniere's disease and bilateral hearing loss in 2010.  He noted that he was working full-time from 2007 to 2009; and that he participated in vocational rehabilitation from March 2012 to September 2012, and had applied to be a cook in 2010.  He further noted that he had a GED and two years of college.

None of the VA examinations of record determined that the Veteran was rendered unemployable as a result of his service-connected disabilities.  See, e.g., June 2009 VA examination reports (noting that the knee prevented contact sports or long periods of running but that the Veteran was in jail so not presently employed); October 2011 VA examination reports (noting that the Veteran's Meniere's disease does not make the Veteran unemployable, as he could perform desk work; and that the Veteran's hearing loss would allow for an employment setting that can control for barriers to communication such as competing noise over the phone or an intercom).

A September 2012 letter from vocational rehabilitation was sent to the Veteran, which noted that the Veteran's disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment at that time.  The letter did not specify which disabilities rendered the Veteran unable to pursue employment.  However, the Veteran's representative submitted argument that was received along with the letter on November 29, 2012, arguing that the Veteran's Meniere's disease had increased in severity.  Thus, this date was used as the date for assigning the 100 percent rating for Meniere's disease. 

The evidence of record does not show that the Veteran was rendered unemployable as a result of his service-connected disabilities prior to November 29, 2012.  While the September 2012 vocational rehabilitation record shows that the Veteran was unemployable as of that date, the letter does not specify that this was solely as a result of the Veteran's service-connected hearing loss, left knee, and Meniere's disease with tinnitus disabilities.  The SSA records show that the Veteran received disability benefits in June 2010 as a result of diabetes mellitus and hypertensive vascular and renal disease, both nonservice-connected disabilities.  The Veteran also indicated on his SSA records that the disabilities that limited his ability to work included diabetes, hypertension, chronic back pain, hearing loss, and vertigo.  While it might follow that the Veteran has been rendered unemployable as of September 2012 due to a combination of disabilities, including both service-connected and nonservice-connected disabilities, for purposes of determining entitlement to a TDIU, only service-connected disabilities may be considered.   As the record does not demonstrate that the Veteran was unemployable solely as a result of his service-connected disabilities prior to November 29, 2012, referral for consideration of entitlement to a TDIU on an extraschedular basis prior to that date is not warranted.

While the Veteran has a 100 percent disability rating, effective November 29, 2012, based on the total disability rating assigned for Meniere's disease, the issue of entitlement to a TDIU is not necessarily moot for this time frame, as the evidence could potentially show that the Veteran is unemployable effective November 29, 2012 to present, solely due to his service-connected hearing loss or left knee disability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   However, none of the medical evidence of record suggests that the Veteran has been rendered unemployable solely as a result of his hearing loss or left knee disability. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities have not rendered the Veteran unemployable prior to November 29, 2012; and his service-connected hearing loss or left knee disability alone does not render the Veteran unemployable, effective November 29, 2012.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  To the extent that any greater benefits are not assigned, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











							(Continued on the next page)

ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to June 18, 2009, and to a disability rating in excess of 10 percent thereafter, is denied.

Entitlement to a TDIU is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


